Citation Nr: 1004435	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a 60 percent rating for HIV-related 
illness prior to June 29, 2009.  

2.  Entitlement to a rating in excess of 60 percent for HIV-
related illness at any time during the appellate period.  

3.  Entitlement to an initial rating in excess of 30 percent 
for depression with anxiety.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1977 to May 1981 and from January 1983 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
depression and established the initial 30 percent evaluation 
for that disability, as well as establishing a 30 percent 
evaluation for the Veteran's previously service-connected 
HIV-related illness.  During the course of this appeal, the 
evaluation for HIV-related illness was subsequently 
increased to 60 percent as of June 29, 2009. 

The Court of Appeals for Veterans Claims recently held that 
a claim for total disability based on the unemployability of 
the individual (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Specifically, when evidence of 
unemployability is submitted at the same time that a Veteran 
is appealing the initial rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that the Veteran has submitted 
evidence regarding unemployability on the VA Form 9 
submitted in November 2007.  Therefore, TDIU is part of the 
increased rating claims currently before the Board and must 
be adjudicated as such.  

The issues of increased ratings for depression with anxiety, 
and HIV-related illness, to include consideration of a TDIU, 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

Prior to June 29, 2009, the evidence shows that the Veteran 
experienced increasing chronic fatigue, body aches, 
headaches, nausea, dizziness, recurrent diarrhea and blurred 
vision, in addition to chronic oral candidiasis or thrush. 


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for HIV-related 
illness are met prior to June 29, 2009.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.88b Diagnostic Code 6351 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in March 2005 and March 2009 the RO 
provided notice to the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of information and 
evidence necessary to substantiate the claim for an 
increased rating for his HIV-related illness.  These notice 
letters described information and evidence that VA would 
seek to provide, and that which the Veteran was expected to 
provide in support of his claim.  

A March 2009 notification letter described the process by 
which disability ratings are assigned, and informed the 
Veteran of (1) the criteria under which HIV-related illness 
is rated, (2) the need to submit evidence demonstrating the 
impact his disability has on his employment and daily life, 
and (3) examples of the types of medical and lay evidence 
that are relevant to his claim for an increased rating.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the May and August 2009 
Supplemental Statements of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  In all, the duty to 
notify is fulfilled.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  The 
Veteran has been medically evaluated in conjunction with his 
claim.  While the Board acknowledges that the remand below 
includes a request to search for potentially relevant post-
service medical records, the Board finds that evidence 
already of record is sufficient to increase the rating for 
HIV-related illness to 60 percent throughout the present 
appellate period.  

This determination effectively removes the "staged" portion 
of the current rating, while entitlement to a rating in 
excess of 60 percent remains on appeal and will be decided 
subsequent to the additional development requested below.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding that 
staged ratings are appropriate where a disability has 
undergone varying and distinct levels of severity, rather 
than generally consistent symptomatology over the course of 
an appellate period).  In all, there can be no prejudice to 
the Veteran in rendering the present decision.  Particularly 
in light of the positive determination herein, further delay 
in rendering this partial grant of benefits to await 
additional records would be a disservice to the Veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).     

Disability Evaluation

The Veteran seeks an evaluation in excess of 30 percent for 
HIV-related illness prior to June 29, 2009, at which time 
the evaluation was increased to 60 percent for this 
disability.  Disability evaluations are determined by 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A.
§ 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).    However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In the instant case, the Board finds that when the 
entire disability picture is considered, the severity of the 
Veteran's symptomatology has remained relatively consistent 
throughout the appellate period.  

Under the rating criteria for HIV-related illness, a 30 
percent evaluation is warranted for recurrent constitutional 
symptoms, intermittent diarrhea, and use of approved 
medication(s), or; is the minimum rating with T4 cell count 
less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.  38 C.F.R. § 4.88b, DC 6351 (2009).  A 60 
percent evaluation is warranted for refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; is the minimum rating following development of 
AIDS-related opportunistic infection or neoplasm.  A 100 
percent evaluation is warranted for AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems; or HIV-related illness 
with debility and progressive weight loss, without 
remission, or few or brief remissions.  

Here, the Veteran presented for VA examinations to determine 
the severity of his HIV symptomatology in May 2005 and June 
2009.  As of the May 2005 examination, the Veteran was 
determined to have thrush as his only opportunistic 
infection.  He also reported general fatigue, weakness, some 
weight loss (although stabilized at time of examination), 
nausea, diarrhea, and skin problems.  Relevant diagnoses 
included human immunodeficiency virus (HIV), lipodystrophy 
syndrome, thrush, nephrolithiasis, rosacea, and 
onychomycosis.  

Upon most recent examination in June 2009, the examiner 
stated that the Veteran has continued to experience thrush 
as an opportunistic infection, as well as hyperlipidemia, 
lipodistrophy, onychomycosis and some peripheral neuropathy.  
The Veteran continues to experience constant general malaise 
or fatigue, loss of appetite, and diarrhea.  There have been 
no periods of remission, although the Veteran's weight has 
remained relatively stable at or near 150 pounds.  

Thus, the evidence shows that the Veteran exhibits 
refractory constitutional symptoms, particularly persistent 
diarrhea, and has continuing opportunistic infection with 
thrush.  HIV infection with thrush alone warrants a 30 
percent rating.  38 C.F.R. § 4.88b.  Therefore, when the 
Veteran's entire disability picture is considered, which 
includes a number of other related refractory constitutional 
symptoms, the Board finds the symptoms of this Veteran's 
disability to more nearly approximate the severity 
contemplated by a 60 percent evaluation.  38 C.F.R. § 4.88b, 
DC 6351 (2009).  Consideration of a rating in excess of 60 
percent, however, must be deferred pursuant to the remand 
instructions below.  Thus, following enactment of the 
present order, the issue on appeal becomes entitlement to a 
rating in excess of 60 percent for HIV-related illness at 
any time during the appellate period, to include TDIU.  


ORDER

A 60 percent rating for HIV-related illness, prior to June 
29, 2009, is granted subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
increased ratings for HIV-related illness and depression 
with anxiety are ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

In particular, the Veteran reports receiving regular care 
from Dr. H, a private infectious diseases specialist, as 
well as ongoing treatment at a military health clinic.  VA 
examinations, June 2009.  The last treatment records that 
are associated with the claims file are dated in December 
2005.  As VA is on notice that these outstanding medical 
records exist, some of which are in the custody of a Federal 
department, and are potentially relevant to the Veteran's 
claims, all reasonable efforts to obtain the outstanding 
records must be undertaken.  38 C.F.R. § 3.159(c) (2009). 

Also, pursuant to Rice v. Shinseki discussed above, a TDIU 
claim is part of the present increased rating claim as 
unemployability is raised by the evidence of record.  To 
this end, the Board notes that the Veteran reported being 
unemployed from 1998 to August 2008, at which time he began 
part-time employment of 8 to 16 hours weekly rolling 
utensils into napkins at a restaurant.  VA examination, 
supra.  The Veteran also reports problems with increased 
absenteeism in this position.  Id.  Additional information 
regarding the Veteran's current employment is required to 
determine whether his earned annual income exceeds the 
poverty threshold, and whether his employment is in the type 
of protected environment so as to be considered marginal 
employment.  38 C.F.R. § 4.16 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain 
consent and authorization, as 
necessary, to release medical 
information from any medical provider 
with knowledge of the claimed 
psychiatric and HIV-related 
disabilities, specifically to include 
Dr. H and the military treatment 
facility identified by the June 2009 VA 
examination reports within the claims 
file.  Contact any duly identified and 
authorized practitioner to obtain the 
relevant medical records.  

2.  Contact the Veteran to determine 
the circumstances of his current 
employment, to include sufficient 
information to determine if his earned 
annual income exceeds the poverty 
threshold, and whether any current 
employment is marginal in nature 
pursuant to 38 C.F.R. § 4.16(a).  

3.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

4.  The Veteran should be afforded an 
appropriate VA examination to determine 
the extent and severity of his HIV-
related illness.  The claims folder 
must be made available and reviewed by 
the examiner.  An opinion is requested 
in response to the following medical 
questions:  

(a)  Does the Veteran exhibit AIDS with 
recurrent opportunistic infections?
(b)  Does the Veteran exhibit AIDS with 
secondary diseases afflicting multiple 
body systems?
(c)  Do the Veteran's service-connected 
disabilities alone render him unable to 
secure or follow a substantially 
gainful occupation?

5.  The Veteran should be afforded a VA 
psychiatric examination to determine 
the extent and severity of his 
psychiatric disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should report all 
pertinent findings and estimate the 
veteran's Global Assessment of 
Functional (GAF) Scale score.  The 
examiner should set forth a complete 
rationale for all findings and 
conclusions in a legible report.

6.  Thereafter, readjudicate the issues 
on appeal, to include considering the 
Veteran's entitlement a TDIU.  If the 
determinations remain unfavorable to 
the Veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case which addresses 
all evidence associated with the claims 
file since the last Statement of the 
Case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination which may be requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  
Therefore, the Veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


